DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 02/02/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It has been found that when subjective terminology is used in a claim, some objective standard must be provided in order to allow the public to determine the scope of the claim. Furthermore, a claim that requires the exercise of subjective judgement without restriction renders the claim indefinite. Since there is no objective standard for determining whether or not a component is “inconspicuous,” claims 1 and 9 are indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970); Datamize, 417 F.3d at 1344-45 (MPEP § 2173.05(b)III).
For the purposes of examination, any electrical components, illuminators, or conductive traces placed on the substrate will be interpreted as reading on the claimed limitations.
Claims 2-11 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 13-15 are rejected as being dependent upon claim 12 and failing to cure the deficiencies of the rejected base claim.
Claim 4 recites that “the plurality of inconspicuous electrical components lacks electrical components disposed within 12 degrees of an optic axis of the clear aperture.” However, as “degrees” are a unit of angle, and not distance, it is unclear how components could be disposed “within 12 degrees of an optic axis of the clear aperture.” Specifically, the optic axis of the clear aperture would extend 
Claim 9 recites that “the illuminators have different pre-defined optical power levels, or the illuminators comprise extended light sources, each extended light source having a different lateral distribution of optical power density.” However, “optical power” is known in the art to be the degree which a lens or mirror converges or diverges light, equivalent to the reciprocal of the focal length of the device. It is unclear how a given “illuminator” can have “pre-defined optical power levels” or “different lateral distribution of optical power density” as such an illuminator does not have optical power. Furthermore, it is unclear if the illuminators are intended to induce an optical power in a different element (e.g. a switchable lens) or if the claim is intended to refer to some other type of power.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “optical power” in claim 9 is used by the claim to apparently mean “amplitude, phase, or some other characteristic of light emitted,” while the accepted meaning is “the degree which a lens or mirror converges or diverges light, equivalent to the reciprocal of the focal length of the device.” The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination, any illuminators will be interpreted as reading on the claimed illuminators.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,914,945. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 1 which requires a substrate with a plurality of conductive traces and inconspicuous electrical components. Additionally, instant claim 12 is fully encompassed by reference claim 12 which requires an illumination substrate with a plurality of conductive traces and inconspicuous electrical components. Moreover, instant claims 2-8 and 10-15 are fully encompassed by, or not patentably distinct, from reference claims 2-11 and 13-16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (U.S. Patent No. 6,857,741; hereinafter – “Blum”).
Regarding claim 1, Blum teaches a near-eye optic comprising:
a substrate (1000, 1420, 2120, 2900, 3000) having a clear aperture for propagating light therethrough (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and

Regarding claim 4, Blum teaches the near-eye optic of claim 1, as above.
Blum further teaches that the plurality of inconspicuous electrical components lacks electrical components disposed within 12 degrees of an optic axis of the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 5, Blum teaches the near-eye optic of claim 1, as above.
Blum further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 6, Blum teaches the near-eye optic of claim 1, as above.
Blum further teaches at least one of: a display, a prescription lens, an active focusing optic, an attenuator, or a shutter (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 7, Blum teaches the near-eye optic of claim 1, as above.

Regarding claim 8, Blum teaches the near-eye optic of claim 1, as above.
Blum further teaches a near-eye tracker, wherein the electrical components comprise illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) configured to provide illuminating light to an eye region for eye tracking (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 9, Blum teaches the near-eye optic of claim 8, as above.
Blum further teaches that at least one of: the illuminators have different pre-defined optical power levels, or the illuminators comprise extended light sources, each extended light source having a different lateral distribution of optical power density (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 10, Blum teaches the near-eye optic of claim 8, as above.
Blum further teaches that the near-eye tracker comprises an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) for imaging the eye region, wherein the substrate comprises an 
Regarding claim 11, Blum teaches the near-eye optic of claim 10, as above.
Blum further teaches that the optical element comprises at least one of a switchable lens or a switchable grating (C. 31, L. 28-50).
Regarding claim 12, Blum teaches a near-eye display (NED) comprising:
an electronic display (1050, 2010, 2990, 3090, 3390, 3490, 4140, 4230, 4310) for providing display light to an eyebox of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
an illumination substrate (1000, 1420, 2120, 2900, 3000) having a clear aperture in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
a plurality of inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
wherein the inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 
wherein the inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are electrically coupled to a plurality of inconspicuous conductive traces (2040, 2050, 2940, 2950, 3050, 4120, 4210, 4250, 4330) for providing electrical power to the plurality of inconspicuous illuminators (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 13, Blum teaches the near-eye display of claim 12, as above.
Blum further teaches an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
an imaging substrate (e.g. 4840, 4930, 5130, 5230) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 14, Blum teaches the near-eye display of claim 13, as above.
Blum further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 
Regarding claim 15, Blum teaches the near-eye display of claim 14, as above.
Blum further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publicover et al. (U.S. PG-Pub No. 2013/0114850; hereinafter – “Publicover”).
Regarding claim 1, Publicover teaches a near-eye optic comprising:
a substrate (21) having a clear aperture for propagating light therethrough (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064); and
a plurality of inconspicuous electrical components (20a-20d, 34a-34c, 36) supported by the substrate in the clear aperture of the substrate, wherein the inconspicuous electrical components are electrically coupled to a plurality of inconspicuous conductive traces (21a-21d, 35a-35b, 37a-37b) (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 3, Publicover teaches the near-eye optic of claim 1, as above.
Publicover further teaches that the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).
Regarding claim 4, Publicover teaches the near-eye optic of claim 1, as above.

Regarding claim 5, Publicover teaches the near-eye optic of claim 1, as above.
Publicover further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 6, Publicover teaches the near-eye optic of claim 1, as above.
Publicover further teaches at least one of: a display, a prescription lens, an active focusing optic, an attenuator, or a shutter (Paragraph 0057).
Regarding claim 7, Publicover teaches the near-eye optic of claim 1, as above.
Publicover further teaches that the electrical components are disposed in a plurality of individually shaped clusters (See Fig. 3) of components, wherein a distance between any two components in a cluster of the plurality of clusters is less than a cluster size, and wherein a distance between any two clusters of the plurality of clusters is greater than a minimal inter-cluster distance (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 8, Publicover teaches the near-eye optic of claim 1, as above.
Publicover further teaches a near-eye tracker, wherein the electrical components comprise illuminators (20a-20d, 34a-34c, 36) configured to provide illuminating light to an eye region for eye tracking (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 9, Publicover teaches the near-eye optic of claim 8, as above.
Publicover further teaches that at least one of: the illuminators have different pre-defined optical power levels, or the illuminators comprise extended light sources, each extended light source having a different lateral distribution of optical power density (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 10, Publicover teaches the near-eye optic of claim 8, as above.
Publicover further teaches that the near-eye tracker comprises an imaging system (46) for imaging the eye region, wherein the substrate comprises an optical element (42a, 42b, 42c, 42d) for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Fig. 4; Paragraph 0071).
Claim(s) 1, 4-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (PCT Pub No. WO 2017/186320 A1; hereinafter – “Gustafsson”).
Regarding claim 1, Gustafsson teaches a near-eye optic comprising:
a substrate (400, 710, 1320) having a clear aperture (1324) for propagating light therethrough (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224); and
a plurality of inconspicuous electrical components (123, 126, 420, 720, 1330, 1340) supported by the substrate in the clear aperture of the substrate, wherein the inconspicuous electrical components are electrically coupled to a plurality of inconspicuous conductive traces (1352, 1354) (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 4, Gustafsson teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the plurality of inconspicuous electrical components lacks electrical components disposed within 12 degrees of an optic axis of the clear aperture (See e.g. Figs. 4 and 13-16; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 5, Gustafsson teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the substrate is transparent for visible light across the clear aperture (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224).
Regarding claim 6, Gustafsson teaches the near-eye optic of claim 1, as above.

Regarding claim 7, Gustafsson teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches that the electrical components are disposed in a plurality of individually shaped clusters of components, wherein a distance between any two components in a cluster of the plurality of clusters is less than a cluster size, and wherein a distance between any two clusters of the plurality of clusters is greater than a minimal inter-cluster distance (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224).
Regarding claim 8, Gustafsson teaches the near-eye optic of claim 1, as above.
Gustafsson further teaches a near-eye tracker, wherein the electrical components comprise illuminators (123, 420, 720, 1330) configured to provide illuminating light to an eye region for eye tracking (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 9, Gustafsson teaches the near-eye optic of claim 8, as above.
Gustafsson further teaches that at least one of: the illuminators have different pre-defined optical power levels, or the illuminators comprise extended light sources, each extended light source having a different lateral distribution of optical power density (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 10, Gustafsson teaches the near-eye optic of claim 8, as above.
Gustafsson further teaches that the near-eye tracker comprises an imaging system (126, 1340) for imaging the eye region, wherein the substrate comprises an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 12, Gustafsson teaches a near-eye display (NED) comprising:
an electronic display (110, 1390) for providing display light to an eyebox of the NED (See e.g. Figs. 1, 4, 7, and 13-17; Paragraphs 0198-0199 and 0216-0217);
an illumination substrate (400, 710, 1320) having a clear aperture (1324) in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078, 0183, 0191-0193, 0196, 0199, 0204, 0216-0218, 0222, and 0224); and
a plurality of inconspicuous illuminators (123, 126, 420, 720, 1330, 1340) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224);
wherein the inconspicuous illuminators (123, 126, 420, 720, 1330, 1340) are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224); and
wherein the inconspicuous illuminators (123, 126, 420, 720, 1330, 1340) are electrically coupled to a plurality of inconspicuous conductive traces (1352, 1354) for providing electrical power to the plurality of inconspicuous illuminators (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 13, Gustafsson teaches the near-eye display of claim 12, as above.
Gustafsson further teaches an imaging system (126, 1340) (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224); and
an imaging substrate (740, 1360) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0199-0204, 0215-0222, and 0224).
Regarding claim 14, Gustafsson teaches the near-eye display of claim 13, as above.
Gustafsson further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0198-0204, 0215-0222, and 0224).
Regarding claim 15, Gustafsson teaches the near-eye display of claim 14, as above.
Gustafsson further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 4, 7, and 13-17; Paragraphs 0078-0084, 0183-0184, 0191-0193, 0196, 0198-0204, 0215-0222, and 0224).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blum, Gustafsson, or Publicover in view of de Matos Pereira Vieira et al. (U.S. PG-Pub No. 2015/0293358; hereinafter – “de Matos Pereira Vieira”).
Regarding claim 2, Blum, Gustafsson, and Publicover each teaches the near-eye optic of claim 1, as above.
Blum, Gustafsson, and Publicover fail to explicitly disclose that the electrical components are disposed at least 5mm away from each other.

de Matos Pereira Vieira teaches these electrical components separated by this distance to allow “a simple realization of a holographic optical element having a focal plane and being adapted to collimate visible light emitted by a display segment located in the focal plane of the holographic optical element” (Paragraph 0019).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum, Gustafsson, or Publicover such that the electrical components are disposed at least 5mm away from each other as suggested by de Matos Pereira Vieira to allow “a simple realization of a holographic optical element having a focal plane and being adapted to collimate visible light emitted by a display segment located in the focal plane of the holographic optical element,” as in de Matos Pereira Vieira (Paragraph 0019), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, such a modification would merely require a change in size of the components of Blum, Gustafsson, or Publicover and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blum or Gustafsson in view of Publicover.
Regarding claim 3, Blum and Gustafsson each teaches the near-eye optic of claim 1, as above.

However, Publicover teaches a system for high-resolution gaze tracking including electrical components in a clear aperture of a substrate wherein the electrical components have a width and a length of less than 0.5mm (Paragraph 0024).
Publicover teaches this size of the electrical components such that they “may be made to appear, at most, as a tiny speck” (Paragraph 0024) to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” (Paragraph 0026) and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Blum or Gustafsson such that the electrical components have a width and a length of less than 0.5mm as in Publicover such that they “may be made to appear, at most, as a tiny speck” to provide “a substantially unobstructed view, supporting the overall unobtrusive nature of the eyewear or headwear device” and to “allow the gaze vectors (i.e., visual axes) of the device wearer to be close to known reference vectors generated using glints, improving the accuracy of gaze tracking,” as taught by Publicover (Paragraphs 0010, 0024, and 0026), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).. Additionally, such a modification would merely require a change in size of the components of Blum or Gustafsson and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson or Publicover in view of Blum.
Regarding claim 11, Gustafsson and Publicover each teaches the near-eye optic of claim 10, as above.
Gustafsson and Publicover fail to explicitly disclose that at least one of a switchable lens or a switchable grating.
However, Blum teaches an electro-active multi-focal spectacle lens including an optical element that comprises at least one of a switchable lens or a switchable grating (C. 31, L. 28-50).
Blum teaches this switchable lens “to provide a variable focal length to the user” (C. 31, L. 28-50) in order to provide “vision correction with a multi-focal electro-active spectacle lens” (C. 1, L. 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye optic of Gustafsson or Publicover with the switchable lens of Blum “to provide a variable focal length to the user” in order to provide “vision correction with a multi-focal electro-active spectacle lens,” as in Blum (C. 1, L. 16-18; C. 31, L. 28-50).
Claim(s) 12-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of Curtis (U.S. PG-Pub No. 2017/0244013).
Regarding claim 12, Blum teaches a near-eye display (NED) comprising:
an electronic display (1050, 2010, 2990, 3090, 3390, 3490, 4140, 4230, 4310) for providing display light to an eyebox of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
an illumination substrate (1000, 1420, 2120, 2900, 3000) having a clear aperture in a field of view of the NED for propagating the display light from the electronic display through the clear aperture (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-43, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 
a plurality of inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) for providing illuminating light to an eye region of a user of the NED (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13);
wherein the inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
wherein the inconspicuous illuminators (1020, 1430, 2160, 2970, 3070, 4130, 4220, 4320, 4424) are electrically coupled to a plurality of inconspicuous conductive traces (2040, 2050, 2940, 2950, 3050, 4120, 4210, 4250, 4330) for providing electrical power to the plurality of inconspicuous illuminators (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Although Blum teaches a display for providing display light to an eyebox of the NED, Blum fails to explicitly disclose an illumination source for the display.
However, Curtis teaches a low profile interconnect for light emitter including a near-eye display with a  display with an illumination source for providing display light to an eyebox of the NED (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Blum with the display of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding claim 13, Blum in view of Curtis teaches the near-eye display of claim 12, as above.
Blum further teaches an imaging system (1030, 1440, 2170, 2980, 3070, 4130, 4210, 4320, 4428) (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13); and
an imaging substrate (e.g. 4840, 4930, 5130, 5230) in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 27 – C. 31, L. 10; C. 32, L. 58 – C. 33, L. 32; ; C. 33, L. 52 – C. 34, L. 62; C. 36, L. 47-61; C. 45, L. 49 – C. 46, L. 42; C. 47, L. 22 – C. 48, L. 16; C. 48, L. 48 – C. 49, L. 13).
Regarding claim 14, Blum in view of Curtis teaches the near-eye display of claim 13, as above.
Blum further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal 
Additionally, Curtis further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding claim 15, Blum in view of Curtis teaches the near-eye display of claim 14, as above.
Blum further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 10, 14, 20, 21, 29-32, 34, 41-44, 48-52; C. 15, L. 14-28; C. 15, L. 63 – C. 17, L. 8; C. 26, L. 27 – C. 28, L. 4; C. 30, L. 
Additionally, Curtis further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Claim(s) 12-15 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Publicover in view of Curtis.
Regarding claim 12, Publicover teaches a near-eye optic comprising:
an illumination substrate (21) having a clear aperture for propagating light therethrough (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064); and

wherein the inconspicuous illuminators are supported by the illumination substrate in the clear aperture thereof (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064); and
wherein the inconspicuous illuminators are electrically coupled to a plurality of inconspicuous conductive traces (21a-21d, 35a-35b, 37a-37b) for providing electrical power to the plurality of inconspicuous illuminators (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064).
Publicover fails to explicitly disclose a display for providing display light to an eyebox of the NED.
However, Curtis teaches a low profile interconnect for light emitter including a near-eye display with a display with an illumination source for providing display light to an eyebox of the NED (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this display “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display or Publicover with the display of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).
Regarding claim 13, Publicover in view of Curtis teaches the near-eye display of claim 12, as above.

an imaging substrate in a stack configuration with the illumination substrate, the imaging substrate comprising an optical element for redirecting a least a portion of the illuminating light reflected from the eye region towards the imaging system (See e.g. Figs. 2-4; Paragraphs 0057-0058, 0060, and 0062-0064).
Regarding claim 14, Publicover in view of Curtis teaches the near-eye display of claim 13, as above.
Publicover fails to explicitly disclose that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide.
However, Curtis further teaches that the electronic display comprises a pupil-replicating waveguide for guiding the display light and outputting the display light at a plurality of offset locations at a proximal outer surface of the pupil-replicating waveguide (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Publicover with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing 
Regarding claim 15, Publicover in view of Curtis teaches the near-eye display of claim 14, as above.
Publicover further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 2-3; Paragraphs 0057-0058, 0060, and 0062-0064).
Additionally, Curtis further teaches that the illumination substrate, the imaging substrate, and the pupil-replicating waveguide are disposed in a stack configuration, and wherein the proximal outer surface of the pupil-replicating waveguide is facing a distal surface of the imaging substrate (See e.g. Figs. 13-15; Paragraphs 0066-0069 and 0072-0079).
Curtis teaches this waveguide “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved” (Paragraph 0065).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the near-eye display of Publicover with the waveguide of Curtis “to provide the user with depth cues based on the accommodation of the eye required to bring into focus different image features for the scene located on different depth plane and/or based on observing different image features on different depth planes being out of focus” such that “a highly believable simulation of perceived depth may be achieved,” as in Curtis (Paragraph 0065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mattinson (U.S. PG-Pub No. 2019/0219818) teaches eye tracking for augmented reality and virtual reality having a similar structure with electrical components.
Jones et al. (U.S. PG-Pub No. 2019/0179409) teaches enhancing the performance of near-to-eye vision systems having a similar structure with electrical components.
Perrot et al. (U.S. PG-Pub No. 2019/0011729) teaches an ophthalmic device including a similar plurality of electronic components.
Samec et al. (U.S. PG-Pub No. 2018/0081179) teaches an augmented reality spectroscope having a similar structure.
Miller et al. (U.S. PG-Pub No. 2014/0306866) teaches a system and method for augmented and virtual reality having a similar structure.
Blum et al. (U.S. Patent No. 7,475,984) teaches an electro-optic lens with integrated components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896